DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are currently pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/11/21 has been entered.

Information Disclosure Statement

The information disclosure statement filed on 11/02/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  The references listed on IDS mailed on 11/02/2021 are considered with exception of the non-patent literature document “Office Action for Chinese Application No. 201680057046.4 dated August 30, 2021”, since a copy of this document was not provided on the record.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the chamber volume" in lines 6 and 10.  There is insufficient antecedent basis for this limitation in the claim. It appears that the intended meaning may be “the processing volume”, and this meaning will be used for purposes of examination. 
Claims 2-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph as their dependency from a base claim that is indefinite.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 5, 6, 8, 9, 12-14, 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0144462 to Verhaverbeke et al. (hereinafter “Verhaverbeke”) in view of US 6,334,266 to Mortiz et al. (hereinafter “Mortiz”), US 2013/0028690 to Park et al. (hereinafter “Park”), JP 2005-116759 to Takasu et al. (hereinafter “Takasu”) and in further view of US 2013/0224956 to Negoro et al. (hereinafter “Negoro”).
Regarding claim 1, Verhaverbeke teaches a substrate processing method [0029], comprising the steps of disposing a substrate on a substrate support in a processing chamber comprising a processing volume (e.g., supercritical fluid chamber) [0033], covering the substrate with a solvent (reads on “partially submerge the substrate”) [0044], providing supercritical CO2 to the supercritical fluid chamber [0050], and exposing the substrate to supercritical CO2 [0051] and [0054]. 
Verhaverbeke does not teach that the steps are performed in the same processing chamber.
However, it was known in the art to perform the steps of covering the substrate with a solvent and drying the substrate with a supercritical fluid in the same processing chamber. For example, Mortiz teaches the steps of submerging a substrate in a solvent such as methanol in a processing chamber, displacing the solvent (methanol) in the processing chamber by continuously supplying liquid CO2 and exposing the substrate to supercritical CO2 in the same processing chamber (column 5, line 60 to column 6, line 19).
It would have been obvious to one of ordinary skill in the art to modify the method disclosed by Verhaverbeke by performing the cleaning steps in the same processing 
Verhaverbeke does not teach the step of transferring the substrate in a device side down orientation on a substrate support into the processing chamber, wherein the substrate support is coupled to a door of the processing chamber.
Park teaches a method for treating a substrate (abstract). Park teaches the use of a processing chamber (figure 5, #4000) comprising a substrate support (figure 5, #4300) coupled to the door (figure 5, #4150) [0100], wherein the substrate support comprises a hole (figure 5, #4310) for the purpose of exposing the top side and the bottom side of the substrate to the processing fluid [0090 and 0099]. In addition, Park teaches that the processing chamber (figure 5, #4000) can be used for treating the substrate with a supercritical fluid, organic solvents or gases [0117].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Verhaverbeke/Mortiz wherein the substrate is processed in a processing chamber comprising a substrate support coupled to a door of the processing chamber as taught by Park, for the purpose of uniformly distributing the processing liquid (e.g., solvent and/or supercritical fluid) to the entirety of the substrate ([0104] of Park) and/or for reducing the entrance size, since Park teaches that if the size of the entrance is reduced, during processing, the housing can be kept in a closed state with less force because less force is generated by a pressure difference between the inside and outside of the housing and applied to the door through the entrance ([0151] of Park).
Verhaverbeke/Mortiz/Park does not teach that the substrate is transferred in a device side down orientation on the substrate support into the processing chamber.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to transfer the substrate in a device side down orientation on the substrate support into the processing chamber, with a reasonable expectation of success since Verhaverbeke teaches that the non-device side may be facing down [0063] thus suggesting that the non-device side down may not being facing down, which would result in the device side facing down, and Park teaches that the substrate support comprises a hole (figure 5, #4310) for the purpose of exposing the top side and the bottom side of the substrate to the processing fluid [0090 and 0099].
Moreover, it is noted that there are only two possibilities: 1) transferring the substrate in a device side down orientation on the substrate support, and 2) transferring the substrate in a device side up orientation on the substrate support, and the skilled artisan would have found it obvious to try the Verhaverbeke/Mortiz/Park method wherein the substrate is transferred in a device side down orientation on the substrate support, with a reasonable expectation of success.
 Verhaverbeke/Mortiz/Park does not teach the step of tilting the processing chamber with respect to gravity. 
However, it was known in the art to be beneficial during supercritical processing of a substrate to tilt the substrate and chamber with respect to gravity to help remove residual liquid and residue from the substrate and expose the surface of the substrate to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Verhaverbeke/Mortiz/Park with the step of tilting the processing chamber with respect to gravity as taught by Takasu, with a reasonable expectation of success to aid in the removal of residue and liquid from the surface of the substrate during supercritical processing.
Verhaverbeke/Mortiz/Park/Takasu does not teach the step of positioning a baffle plate adjacent the non-device side of the substrate, wherein the device side of the substrate faces away from the baffle plate. 
However, it was known in the art to position a baffle plate over a substrate to provide temperature control and reduce the amount of heat escaping from the substrate, as taught by Negoro ([0177], [0351], and [0352]).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Verhaverbeke/Mortiz/Park/Takasu to include a baffle plate positioned adjacent to the non-device side of the substrate as taught by Negoro, with a reasonable expectation to provide temperature control and reduce the amount of heat escaping from the substrate.
Verhaverbeke/Mortiz/Park/Takasu/
However, it is noted that there are only two possibilities: a) positioning the baffle plate adjacent to a non-device side of the substrate, wherein the device side of the substrate faces away from the baffle plate, and b) positioning the baffle plate adjacent to a non-device side of the substrate, wherein the device side of the substrate faces the baffle plate, and the skilled artisan would have found it obvious to try the Verhaverbeke/Mortiz/Park/Takasu/Negoro method wherein the baffle plate is positioned adjacent to a non-device side of the substrate, wherein the device side of the substrate faces away from the baffle plate, with a reasonable expectation of success.

Regarding claim 2, Negoro teaches moving the baffle plate towards the substrate support prior to processing ([0177], [0351], and [0352]) thus in the method taught by Verhaverbeke/Mortiz/Park/Takasu/Negoro the baffle plate would be moved towards the substrate support prior to generating the supercritical CO2.

Regarding claim 5, Verhaverbeke further teaches the step of providing a liquid comprising CO2 to the processing chamber [0049].

Regarding claim 6, Verhaverbeke further teaches the solvent being acetone, isopropyl alcohol, ethanol, methanol, N-methyl-2-pyrrolidone, N-methylformamide, 1,3-dimethyl-2-imidazolidinone, dimethylacetamide, or dimethyl sulfoxide ([0045] and [0046]).

 Regarding claim 8, Verhaverbeke teaches a substrate processing method [0029], comprising the steps of transferring a substrate from a substrate cassette to a wet cleaning chamber via a dry robot [0041], exposing the substrate to a 
Verhaverbeke does not teach that the steps of covering the substar6te with a solvent and exposing the substrate to supercritical fluid are performed in the same processing chamber.
However, it was known in the art to perform the steps of covering the substrate with a solvent and drying the substrate with a supercritical fluid in the same processing chamber. For example, Mortiz teaches the steps of submerging a substrate in a solvent such as methanol in a processing chamber, displacing the solvent (methanol) in the processing chamber by continuously supplying liquid CO2 and exposing the substrate to supercritical CO2
It would have been obvious to one of ordinary skill in the art to modify the method disclosed by Verhaverbeke by performing the cleaning steps in the same processing chamber as taught by Mortiz, for the purpose of reducing processing time and/or avoiding the substrate becoming dry before the step of applying the supercritical fluid which can cause problems to the structure of the substrate. 
Verhaverbeke does not teach the step of disposing the substrate in a device side down orientation on a substrate support into a processing chamber, wherein the substrate support is coupled to a door of the processing chamber.
Park teaches a method for treating a substrate (abstract). Park teaches the use of a processing chamber (figure 5, #4000) comprising a substrate support (figure 5, #4300) coupled to the door (figure 5, #4150) [0100], wherein the substrate support comprises a hole (figure 5, #4310) for the purpose of exposing the top side and the bottom side of the substrate to the processing fluid [0090 and 0099]. In addition, Park teaches that the processing chamber (figure 5, #4000) can be used for treating the substrate with a supercritical fluid, organic solvents or gases [0117].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Verhaverbeke/Mortiz wherein the substrate is processed in a processing chamber comprising a substrate support coupled to a door of the processing chamber as taught by Park, for the purpose of uniformly distributing the processing liquid (e.g., solvent and/or supercritical fluid) to the entirety of the substrate ([0104] of Park) and/or for reducing the entrance size, since Park teaches that if the size of the entrance is reduced, during processing, the housing can be kept in a closed state with less force 
Verhaverbeke/Mortiz/Park does not teach that the substrate is positioned in a device side down orientation on the substrate support into the processing chamber.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to position the substrate in a device side down orientation on a substrate support in a processing chamber, with a reasonable expectation of success since Verhaverbeke teaches that the non-device side may be facing down [0063] thus suggesting that the non-device side down may not being facing down, which would result in the device side facing down, and Park teaches that the substrate support comprises a hole (figure 5, #4310) for the purpose of exposing the top side and the bottom side of the substrate to the processing fluid [0090 and 0099].
Moreover, it is noted that there are only two possibilities: 1) positioning the substrate in a device side down orientation on the substrate support, and 2) positioning the substrate in a device side up orientation on the substrate support, and the skilled artisan would have found it obvious to try the Verhaverbeke/Mortiz/Park method wherein the substrate is positioned in a device side down orientation on the substrate support, with a reasonable expectation of success.
Verhaverbeke does not teach the step of tilting the processing chamber with respect to gravity. 
However, it was known in the art to be beneficial during supercritical processing of a substrate to tilt the substrate and chamber with respect to gravity to help remove residual liquid and residue from the substrate and expose the surface of the substrate to 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Verhaverbeke/Mortiz/Park with the step of tilting the processing chamber with respect to gravity as taught by Takasu, with a reasonable expectation of success to aid in the removal of residue and liquid from the surface of the substrate during supercritical processing.
Verhaverbeke/Mortiz/Park/Takasu does not teach the step of positioning a baffle plate adjacent the non-device side of the substrate, wherein the device side of the substrate faces away from the baffle plate. 
However, it was known in the art to position a baffle plate over a substrate to provide temperature control and reduce the amount of heat escaping from the substrate, as taught by Negoro ([0177], [0351], and [0352]).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Verhaverbeke/Mortiz/Park/Takasu to include a baffle plate positioned adjacent to the non-device side of the substrate as taught by Negoro, with a reasonable expectation to provide temperature control and reduce the amount of heat escaping from the substrate.
Verhaverbeke/Mortiz/Park/Takasu/Negoro does not teach that the baffle plate is positioned such that a device side of the substrate faces away from the baffle plate. 
However, it is noted that there are only two possibilities: a) positioning the baffle plate adjacent to a non-device side of the substrate, wherein the device side of the substrate faces away from the baffle plate, and b) positioning the baffle plate adjacent to a non-device side of the substrate, wherein the device side of the substrate faces the baffle plate, and the skilled artisan would have found it obvious to try the Verhaverbeke/Mortiz/Park/Takasu/Negoro method wherein the baffle plate is positioned adjacent to a non-device side of the substrate, wherein the device side of the substrate faces away from the baffle plate, with a reasonable expectation of success.

Regarding claim 9, Negoro teaches moving the baffle plate towards the substrate support prior to processing ([0177], [0351], and [0352]) thus in the method taught by Verhaverbeke/Mortiz/Park/Takasu/Negoro the baffle plate would be moved towards the substrate support prior to generating the supercritical CO2.

Regarding claim 12, Verhaverbeke further teaches the step of providing a liquid comprising CO2 to the processing chamber [0049].

 Regarding claim 13, Verhaverbeke further teaches that the wet cleaning chamber is a horizontal spinning chamber [0032].

Regarding claim 14, Verhaverbeke further teaches the step of directing acoustic energy from a megasonic plate onto a non-device surface of the substrate disposed in the horizontal spinning chamber [0032].

Regarding claim 16, Verhaverbeke teaches a substrate processing method [0029], comprising the steps of disposing a substrate on a substrate support in 2 to the processing chamber and mixing the liquid CO2 with the solvent [0049], providing supercritical CO2 to the processing chamber [0050], and exposing the substrate to supercritical CO2 [0051] and [0054].
Verhaverbeke does not teach that the steps are performed in the same processing chamber.
However, it was known in the art to perform the steps of covering the substrate with a solvent and drying the substrate with a supercritical fluid in the same processing chamber. For example, Mortiz teaches the steps of submerging a substrate in a solvent such as methanol in a processing chamber, displacing the solvent (methanol) in the processing chamber by continuously supplying liquid CO2 and exposing the substrate to supercritical CO2 in the same processing chamber (column 5, line 60 to column 6, line 19).
It would have been obvious to one of ordinary skill in the art to modify the method disclosed by Verhaverbeke by performing the cleaning steps in the same processing chamber as taught by Mortiz, for the purpose of reducing processing time and/or avoiding the substrate to become dry before the step of applying the supercritical fluid which can cause problems to the structure of the substrate. 
  Verhaverbeke teaches that additional CO2
However, it was known in the art to displace a solvent in a supercritical processing chamber by continuously supplying liquid CO2 to displace the solvent and then once the solvent is removed, continue the liquid CO2 supply to fill the chamber to completely remove the solvent from the chamber before supercritical processing, as taught by Moritz (column 5, line 60 to column 6, line 9). The flushing taught by Moritz would be in an amount such that an entire processing volume is exchanged at least one time, as it is flushed until no solvent remains. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Verhaverbeke to include the displacement of the solvent by the continuous liquid CO2 supply in an amount such that an entire processing volume is exchanged at least one time, as taught by Mortiz, with a reasonable expectation of success to completely remove the solvent from the chamber.
Verhaverbeke does not teach the step of disposing the substrate in a device side down orientation on a substrate support into a processing chamber, wherein the substrate support is coupled to a door of the processing chamber.
Park teaches a method for treating a substrate (abstract). Park teaches the use of a processing chamber (figure 5, #4000) comprising a  substrate support (figure 5, #4300) coupled to the door (figure 5, #4150) [0100], wherein the substrate support comprises a hole (figure 5, #4310) for the purpose of exposing the top side and the bottom side of the substrate to the processing fluid [0090 and 0099]. In addition, Park teaches that the processing chamber (figure 5, #4000) can be used for treating the substrate with a supercritical fluid, organic solvents or gases [0117].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Verhaverbeke/Mortiz wherein the substrate is processed in a processing chamber comprising a substrate support coupled to a door of the processing chamber as taught by Park, for the purpose of uniformly distributing the processing liquid (e.g., solvent and/or supercritical fluid) to the entirety of the substrate ([0104] of Park) and/or for reducing the entrance size, since Park teaches that if the size of the entrance is reduced, during processing, the housing can be kept in a closed state with less force because less force is generated by a pressure difference between the inside and outside of the housing and applied to the door through the entrance ([0151] of Park).
Verhaverbeke/Mortiz/Park does not teach that the substrate is positioned in a device side down orientation on the substrate support into the processing chamber.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to position the substrate in a device side down orientation on a substrate support in a processing chamber, with a reasonable expectation of success since Verhaverbeke teaches that the non-device side may be facing down [0063] thus suggesting that the non-device side down may not being facing down, which would result in the device side facing down, and Park teaches that the substrate support comprises a hole (figure 5, #4310) for the purpose of exposing the top side and the bottom side of the substrate to the processing fluid [0090 and 0099].
Moreover, it is noted that there are only two possibilities: 1) positioning the substrate in a device side down orientation on the substrate support, and 2) positioning the substrate in a device side up orientation on the substrate support, and the skilled 
Verhaverbeke/Mortiz/Park does not teach that the step of tilting the processing chamber with respect to gravity. 
However, it was known in the art to be beneficial during supercritical processing of a substrate to tilt the substrate and chamber with respect to gravity to help remove residual liquid and residue from the substrate and expose the surface of the substrate to the supercritical fluid, as taught by Takasu ([0004], [0011] and [0018] of English translation). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Verhaverbeke/Mortiz/Park with the step of tilting the processing chamber with respect to gravity as taught by Takasu, with a reasonable expectation of success to aid in the removal of residue and liquid from the surface of the substrate during supercritical processing.
Verhaverbeke/Mortiz/Park/Takasu does not teach the step of moving a baffle plate from a raised position to a position adjacent to the non-device side of the substrate, wherein the device side of the substrate faces away from the baffle plate. 
However, it was known in the art to move a baffle plate from a raised position to a position over a substrate and adjacent to the non-device side of the substrate 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Verhaverbeke/Mortiz/Park/Takasu to include a baffle plate positioned adjacent to the non-device side of the substrate as taught by Negoro, with a reasonable expectation to provide temperature control and reduce the amount of heat escaping from the substrate.
Verhaverbeke/Mortiz/Park/Takasu/Negoro does not teach that the baffle plate is positioned such that a device side of the substrate faces away from the baffle plate. 
However, it is noted that there are only two possibilities: a) positioning the baffle plate adjacent to a non-device side of the substrate, wherein the device side of the substrate faces away from the baffle plate, and b) positioning the baffle plate adjacent to a non-device side of the substrate, wherein the device side of the substrate faces the baffle plate, and the skilled artisan would have found it obvious to try the Verhaverbeke/Mortiz/Park/Takasu/Negoro method wherein the baffle plate is positioned adjacent to a non-device side of the substrate, wherein the device side of the substrate faces away from the baffle plate, with a reasonable expectation of success.

 Regarding claim 18, Verhaverbeke further teaches the solvent being acetone, isopropyl alcohol, ethanol, methanol, N-methyl-2-pyrrolidone, N-methylformamide, 1,3-dimethyl-2-imidazolidinone, dimethylacetamide, or dimethyl sulfoxide [0045] and [0046].

Regarding claim 19, Verhaverbeke further teaches the step of directing acoustic energy from a megasonic plate onto a non-device surface of the substrate disposed in the horizontal spinning chamber [0032].

Regarding claim 20, Verhaverbeke further teaches the step of exposing the substrate to a plasma process to remove contaminants from the substrate and release line stiction of device structures formed on the substrate [0010], [0097], and [0110].

Claims 3, 4, 10 and 11, 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0144462 to Verhaverbeke et al. (hereinafter “Verhaverbeke”) in view of US 6,334,266 to Mortiz et al. (hereinafter “Mortiz”), US 2013/0028690 to Park et al. (hereinafter “Park”), JP 2005-116759 to Takasu et al. (hereinafter “Takasu”) and US 2013/0224956 to Negoro et al. (hereinafter “Negoro”), and in further view of US 2012/0304485 to Hayasi et al. (hereinafter “Hayasi”).
Regarding claims 3 and 4, Verhaverbeke/Mortiz/Park/Takasu/Negoro does not teach that the substrate support is surrounded with a liner having a thickness between about 2 mm to about 5 mm, as recited by claim 3, and insulating the liner from the processing chamber as recited by claim 4.
However, it was known in the art for a chamber to have an insulating element disposed within that divides a portion of the chamber to create a liner to enhance the thermal responsiveness of the processing container and thus reduce energy consumption, as taught by Hayashi [0144]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processing chamber in the method disclosed by Verhaverbeke/Mortiz/Park/Takasu/Negoro to include the insulating liner as taught by Hayashi, with a reasonable expectation of success to reduce energy consumption.
Verhaverbeke/Mortiz/Park/Takasu/Negoro/Hayashi does not explicitly teach the liner has a thickness between about 2mm and about 5mm. 
However, the liner thickness is a result effective variable modifying the insulating capabilities and temperature retention of the liner. For example if the thickness of the liner is too small, it risks temperature retention, while if the thickness of the liner is too big, it wastes the material of the liner. Without evidence of unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the liner thickness with predictable results, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Consult MPEP 2144.05II.

Regarding claims 10 and 11, Verhaverbeke/Mortiz/Park/Takasu/Negoro does not teach that the substrate support is surrounded with a liner having a thickness between about 2 mm to about 5 mm, as recited by claim 10, and insulating the liner from the processing chamber as recited by claim 11.
However, it was known in the art for a chamber to have an insulating element disposed within that divides a portion of the chamber to create a liner to enhance the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processing chamber in the method disclosed by Verhaverbeke/Mortiz/Park/Takasu/Negoro to include the insulating liner as taught by Hayashi, with a reasonable expectation of success to reduce energy consumption.
Verhaverbeke/Mortiz/Park/Takasu/Negoro/Hayashi does not explicitly teach the liner has a thickness between about 2mm and about 5mm. 
However, the liner thickness is a result effective variable modifying the insulating capabilities and temperature retention of the liner. For example if the thickness of the liner is too small, it risks temperature retention, while if the thickness of the liner is too big, it wastes the material of the liner. Without evidence of unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the liner thickness with predictable results, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Consult MPEP 2144.05II.

Regarding claim 17, Verhaverbeke/Mortiz/Park/Takasu/Negoro does not teach that the substrate support is surrounded with a liner having a thickness between about 2 mm to about 5 mm.
However, it was known in the art for a chamber to have an insulating element disposed within that divides a portion of the chamber to create a liner to enhance the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processing chamber in the method disclosed by Verhaverbeke/Mortiz/Park/Takasu/Negoro to include the insulating liner as taught by Hayashi, with a reasonable expectation of success to reduce energy consumption.
Verhaverbeke/Mortiz/Park/Takasu/Negoro/Hayashi does not explicitly teach the liner has a thickness between about 2mm and about 5mm. 
However, the liner thickness is a result effective variable modifying the insulating capabilities and temperature retention of the liner. For example if the thickness of the liner is too small, it risks temperature retention, while if the thickness of the liner is too big, it wastes the material of the liner. Without evidence of unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the liner thickness with predictable results, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Consult MPEP 2144.05II.

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0144462 to Verhaverbeke et al. (hereinafter “Verhaverbeke”) in view of US 6,334,266 to Mortiz et al. (hereinafter “Mortiz”), US 2013/0028690 to Park et al. (hereinafter “Park”), JP 2005-116759 to Takasu et al. (hereinafter “Takasu”) and US 2013/0224956 to Negoro et al. (hereinafter “Negoro”), and in further view of US 2010/0192978 to Plavidal et al. (hereinafter “Pavidal”).
Regarding claim 7, Verhaverbeke/Mortiz/Park/Takasu/Negoro does not teach that providing supercritical CO2 to the processing chamber further comprises cycling a temperature within the processing chamber between about 20 °C and about 50 °C in less than about 5 minutes. 
However, it was known in the art to cycle the temperature during supercritical processing to aid in the removal of residues from the substrate, as taught by Plavidal [0035]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method disclosed by Verhaverbeke/Mortiz/Park/Takasu/Negoro by cycling of the temperature as taught by Plavidal, with a reasonable expectation of success to aid in the removal of residues from the substrate.
Verhaverbeke/Mortiz/Park/Takasu/Negoro/Plavidal does not explicitly teach cycling the temperature between about 20 °C and about 50 °C.
 However, the temperature in which the supercritical fluid is cycled is a result effective variable modifying the phase of the fluid, as well as bubble formation. 
For example, it the temperature in which the supercritical fluid is cycled is too high, it risk affecting the phase of the fluid and/or wastes energy, while of the temperature in which the supercritical fluid is cycled is too low, it risks affecting the phase of the fluid. Without evidence of unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention  with predictable results, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Consult MPEP 2144.05II.
Verhaverbeke/Mortiz/Park/Takasu/Negoro/Plavidal does not explicitly teach the cycling the temperature occurring in less than about 5 minutes. 
However, the time for cycling is a result effect variable modifying the formation of bubbles and the exposure of the substrate to the fluid at the different temperatures. For example, if the time for cycling the temperature is too high, it wastes time, while if the time for cycling the temperature is too low, it risks insufficient removal of contaminants from the surface of the substrate. Without evidence of unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the time for cycling the temperature with predictable results, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Consult MPEP 2144.05II.

Regarding claim 15, Verhaverbeke/Mortiz/Park/Takasu/Negoro does not teach that providing supercritical CO2 to the processing chamber further comprises cycling a temperature within the processing chamber between about 20 °C and about 50 °C in less than about 5 minutes. 
However, it was known in the art to cycle the temperature during supercritical processing to aid in the removal of residues from the substrate, as taught by Plavidal [0035]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method disclosed by Verhaverbeke/Mortiz/Park/Takasu/Negoro by cycling of the temperature as taught by Plavidal, with a reasonable expectation of success to aid in the removal of residues from the substrate.
Verhaverbeke/Mortiz/Park/Takasu/Negoro/Plavidal does not explicitly teach cycling the temperature between about 20 °C and about 50 °C.
 However, the temperature in which the supercritical fluid is cycled is a result effective variable modifying the phase of the fluid, as well as bubble formation. 
For example, it the temperature in which the supercritical fluid is cycled is too high, it risk affecting the phase of the fluid and/or wastes energy, while of the temperature in which the supercritical fluid is cycled is too low, it risks affecting the phase of the fluid. Without evidence of unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the temperature in which the supercritical fluid is cycled with predictable results, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Consult MPEP 2144.05II.
Verhaverbeke/Mortiz/Park/Takasu/Negoro/Plavidal does not explicitly teach the cycling the temperature occurring in less than about 5 minutes. 
However, the time for cycling is a result effect variable modifying the formation of bubbles and the exposure of the substrate to the fluid at the different temperatures. For example, if the time for cycling the temperature is too high, it wastes time, while if the  to determine the time for cycling the temperature with predictable results, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. Consult MPEP 2144.05II.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARLYN I RIVERA-CORDERO whose telephone number is (571)270-7680. The examiner can normally be reached Monday to Friday, 9:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mikhail Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/A.I.R/Examiner, Art Unit 1714                                                                                                                                                                                                        
/ERIC W GOLIGHTLY/Primary Examiner, Art Unit 1714